                                                               JUDGE TIMOTHY M. BURGESS
 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                         )   No. CR14-298-TMB
 9                                                     )
                      Plaintiff,                       )   ORDER GRANTING EMERGENCY
10                                                     )   MOTION FOR TRANSPORTATION
             vs.                                       )   OF DEFENDANT TO THE
11                                                     )   WESTERN DISTRICT OF
     ADRIAN SCOTT DOWER,                               )   WASHINGTON
12                                                     )
                      Defendant.                       )
13                                                     )
14           The Court has considered the motion for transportation of the defendant to the
15   Western District of Washington.
16           IT IS HEREBY ORDERED that the United States Marshals transport Mr. Dower
17   to the Western District of Washington in advance of the hearing scheduled in the above-
18   captioned matter on April 8, 2019, at 9:30 a.m.
19           DONE this 20th day of March, 2019.
20
21                                                    /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
22                                                    UNITED STATES DISTRICT JUDGE
23
24   Presented by:
25   s/ Corey Endo
26   Assistant Federal Public Defender
     Attorney for Adrian Dower
                                                                      FEDERAL PUBLIC DEFENDER
     ORDER GRANTING MOTION FOR
                                                                         1601 Fifth Avenue, Suite 700
     TRANSPORTATION OF DEFENDANT
                                                                           Seattle, Washington 98101
     (U.S. v. Adrian Scott Dower; CR14-298-TMB) - 1
                                                                                      (206) 553-1100
